Electronically Filed
                                                      Supreme Court
                                                      SCWC-30557
                                                      22-MAY-2015
                                                      09:34 AM




                            SCWC-30557

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        LLOYD R. ANASTASI,
          Petitioner and Respondent/Plaintiff-Appellant,

                                vs.

             FIDELITY NATIONAL TITLE INSURANCE COMPANY,
           Respondent and Petitioner/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 30557; CIV. NO. 08-1-0718)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner and Respondent/Plaintiff-Appellant

Lloyd R. Anastasi’s Application for Writ of Certiorari, filed on

April 7, 2015, and Respondent and Petitioner/Defendant-Appellee

Fidelity National Title Insurance Company’s Application for Writ

of Certiorari, filed on April 7, 2015, are hereby accepted and
will be scheduled for oral argument.   The parties will be

notified by the appellate clerk regarding scheduling.

          DATED:   Honolulu, Hawai#i, May 22, 2015.

Philip J. Leas, John P.          /s/ Mark E. Recktenwald
Duchemin and Trisha H.S.T.
Akagi for petitioner and         /s/ Paula A. Nakayama
respondent Lloyd R. Anastasi
                                 /s/ Sabrina S. McKenna
Edmund K. Saffery, Thomas
Benedict and Dawn T. Sugihara    /s/ Richard W. Pollack
for respondent and petitioner
Fidelity National Title          /s/ Michael D. Wilson
Insurance Company




                                 2